UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MONSOOR MUHAMMED ALI QATTAA,              )
                                          )
                        Petitioner,       )
                                          )
            v.                            ) Civil Action No. 08-cv-1233 (ESH)
                                          )
GEORGE W. BUSH et al.,                    )
                                          )
                        Defendants.       )
__________________________________________)


                                            ORDER

       Based on the consent of both parties, the Court hereby grants [59] Respondents’ Motion

for Extension of Time to Comply with Case Management Orders Requiring Exculpatory

Disclosures/Certifications, and, [67] Petitioner’s Unopposed Motion to Modify Scheduling

Order. This Court’s December 3, 2008 [52] Order is amended as follows:

       It is hereby ORDERED:

       1. Status Hearing

          The status hearing scheduled for February 12, 2008, at 9:45 a.m. is vacated. The next

          status hearing is scheduled for March 13, 2009, at 9:30 a.m.

       2. Authorization

          Petitioner’s counsel shall file proof of client authorization for counsel to pursue this

          action on petitioner’s behalf, or, alternatively, an update on the status of the issue of

          authorization on or before February 10, 2009.
3. Discovery:

   The government shall file on or before February 13, 2009, a statement of facts upon

   which it intends to rely in making its case-in-chief. The statement of facts shall

   present, in numerical form, a short statement of each material fact upon which the

   government intends to rely in making its case-in-chief, and it shall identify all

   evidence, in whatever form, the government expects to elicit in support of those facts,

   including the names of any witnesses the government intends to call. If the

   government intends to rely on any statements in making its case-in-chief, it shall

   disclose on or before February 13, 2009: (1) the identity of the speaker; (2) the

   content of the statement; (3) the person(s) to whom the statement was made; (4) the

   date and time the statement was made or adopted; and (5) the circumstances under

   which such statement was made or adopted (including the location where the

   statement was made). If the government cannot identify the original source or any

   later source of the information, it must so indicate. If the government intends to rely

   on any document (including 302 reports), the documents shall be produced to

   petitioner’s counsel by February 13, 2009, and the relevant portions of the documents

   shall be identified (by page and paragraph number) if the government does not intend

   to rely on the entire document. The government shall not be precluded from relying

   on evidence not contained in its statement of facts to rebut petitioner’s arguments on

   the merits.

4. Exculpatory Evidence:

   The government shall disclose all exculpatory evidence on or before February 13,

   2009. In its December 2, 2008 Order, the Court defined exculpatory evidence as “all
   reasonably available evidence in its possession or any evidence within its actual

   knowledge that tends to materially undermine the evidence that the government

   intends to rely on in its case-in-chief, including any evidence or information that

   undercuts the reliability and/or credibility of the government’s evidence (i.e., such as

   evidence that casts doubt on a speaker’s credibility, evidence that undermines the

   reliability of a witness’s identification of petitioner, or evidence that indicates a

   statement is unreliable because it is the product of abuse, torture, or mental or

   physical incapacity).” This definition encompasses, but is not limited to, the

   discovery provided for in Part I.D.1 of Judge Hogan’s November 6, 2008 Case

   Management Order, as amended by Judge Hogan’s December 16, 2008 Order. The

   term “reasonably available evidence” is not limited to evidence discovered by the

   attorneys preparing the factual return for the petitioner; it also includes any other

   evidence the government discovers while litigating habeas corpus petitions filed by

   detainees at Guantanamo Bay.

5. Additional Discovery

   On or before March 5, 2009, if petitioner’s counsel has identified any other discovery

   that they seeks, petitioner’s counsel shall file a motion pursuant to ¶ I.E.2 of Judge

   Hogan’s November 6, 2008 CMO.

6. Joint Status Report:

   On or before March 10, 2009, the parties shall file a joint status report, not to exceed

   ten pages. The joint status report shall (1) summarize the discovery completed to

   date, (2) identify any anticipated problems related to further discovery, and (3)

   propose a schedule for future proceedings.
      SO ORDERED.




                         _________/s/______________
                         ELLEN SEGAL HUVELLE
                         United States District Judge


Date: January 14, 2009